Citation Nr: 1520752	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 030 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2013, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a hearing before the Board.  In September 2014, the Veteran indicated that he wished to withdraw his request for a Board hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's TDIU claim.  

The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected disabilities.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2014).  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the pendency of the Veteran's claim, which was received in May 2011, service connection has been in effect for PTSD, evaluated as 70 percent disabling to June 1, 2015, at which time the evaluation will be decreased to 50 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; residuals of a left wrist fracture, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  The Veteran's combined disability rating during the pendency of his claim is 80 percent prior to June 1, 2015 and 70 percent thereafter.   Therefore, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU during the period on appeal.  38 C.F.R. § 4.16(a) (2014). 

The Veteran has reported on numerous occasions that he has been fired from or quit several jobs because he is unable to get along with other people and has low frustration tolerance due to his service-connected PTSD; however, there is no objective evidence in the Veteran's claims file that he has been fired from a job or has difficulty getting along with other people.  The evidence of record shows that the Veteran worked for the United States Post Office for 30 years in varying capacities, including post master, and chose to retire in January 2002 for reasons unrelated to his health.  On the Veteran's May and June 2011 applications for a TDIU (VA Forms 21-8940), the Veteran lists that he was employed by Dave Aldous, Sterling Pipeline, Tulsa Pipeline Inspection, and MBF Consulting.  Records from these employers have never been requested by VA.  The Board acknowledges that the Veteran did not provide complete addresses for the employers; nonetheless, the Board finds that a remand is necessary to obtain these records.

The Board also finds this claim must be remanded for a new VA examination to evaluate the Veteran's employability.  The Veteran was previously afforded such an examination in June 2013.  The examiner noted that at the beginning of the examination the Veteran was quite anxious and avoided eye contact, until he asked for his wife to come in to the examination.  Once she came in to the room, the Veteran almost immediately relaxed and eye contact was intact.  The examiner found that it was less likely than not that the Veteran's PTSD would render him unable to secure and maintain substantially gainful employment.  The examiner added that it would be exceedingly difficult for the Veteran to maintain physical employment in a traditional work setting, especially given that the Veteran was so anxious without his wife in the exam room.  The examiner continued that sedentary employment, including working from home, would be possible, in part, because the Veteran's wife would be at home.

The Veteran's VA psychologist, D.M.B., Psy.D, notes in treatment records that the Veteran's wife is a significant source of support for the Veteran.  In a July 2013 treatment record, Dr. D.M.B. opines that the Veteran appears to be experiencing an increase in symptomatology as his wife's health continues to decline.  Sadly, the Veteran's wife died in February 2015.  Therefore, the Board finds that a new VA examination is necessary to evaluate the Veteran's employability at the present time.  In the event the examiner determines that the Veteran is unemployable for VA purposes due to his service-connected disabilities, the examiner is to opine as to what point in time, since the Veteran's application for a TDIU was received on May 3, 2011, did the Veteran become unemployable.

The examiner is also to address statements the Veteran submitted to support his claim for a TDIU.  The Veteran's primary care physician, J.B., M.D., submitted statements dated April 2012 (received April 17, 2012), June 2013 (received June 12, 2013), and October 2013 (received October 25, 2013).  Dr. D.M.B. submitted statements in March 2012 (received March 29, 2012) and September 2013 (received October 7, 2013).  A December 2014 statement from a vocational consultant, S.B., Ph.D., CVE, CRC, NCC, LPCC, was submitted by the Veteran's attorney along with a brief (received January 9, 2015).  Finally, with respect to whether the Veteran's service-connected left wrist disability impacts the Veteran's ability to work, the examiner should address the Veteran's statements as set forth in the October 2013 VA wrist examination (paragraph 14).   

In rendering an opinion on the impact of the Veteran's service-connected disabilities on the Veteran's employability, the examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by any nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

In addition, all relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for service-connected disabilities including PTSD, diabetes mellitus, hypertension, tinnitus, and residuals of a left wrist fracture.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Veteran and request that he provide the names, complete addresses, and approximate dates of employment of all employers since his retirement from the post office in 2002.  Once this information has been provided, obtain records from the Veteran's employers.  

3.  After the development requested above has been completed, schedule the Veteran for a VA examination with an examiner who is qualified to perform an assessment of the Veteran's ability to secure and follow employment in light of his service-connected PTSD, diabetes mellitus, hypertension, tinnitus, and residuals of a left wrist fracture.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should provide an opinion on the impact of these service-connected disabilities on the Veteran's employability.  The nature and extent of the social and and occupational impairment due to the service-connected disabilities should be detailed.  

The examiner is also to address statements the Veteran submitted to support his claim for a TDIU.  The Veteran's 


primary care physician, J.B., M.D., submitted statements dated April 2012 (received April 17, 2012), June 2013 (received June 12, 2013), and October 2013 (received October 25, 2013).  The Veteran's VA psychologist, D.M.B., Psy.D, submitted statements in March 2012 (received March 29, 2012) and September 2013 (received October 7, 2013).  A December 2014 statement from a vocational consultant, S.B., Ph.D., CVE, CRC, NCC, LPCC, was submitted by the Veteran's attorney along with a brief (received January 9, 2015). 

With respect to whether the Veteran's service-connected left wrist disability impacts the Veteran's ability to work, the examiner should address the Veteran's statements as set forth in the October 2013 VA wrist examination (paragraph 14). 

A complete rationale for all opinions expressed must be provided in the examination report.  

4.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


